UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5034


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD LOVE BROWN, a/k/a Love Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00322-D-2)


Submitted:   June 27, 2012                 Decided:   July 16, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald Love Brown was sentenced to life in prison

after a jury convicted him of one count each of conspiracy to

interfere with commerce by robbery, in violation of 18 U.S.C.

§ 1951(b)(1) (2006); interference with commerce by robbery and

aiding    and   abetting,   in   violation    of   18   U.S.C.   §§ 2,   1951

(2006); and using and carrying firearms during and in relation

to a crime of violence and aiding and abetting, in violation of

18 U.S.C.A. §§ 2, 924(c) (West 2000 & Supp. 2011).               On appeal,

Brown asserts that the district court erred when it:             (1) denied

his   suppression   motion   because     he   argues    that   the   pretrial

identification process was impermissibly suggestive and, thus,

violated his due process rights; (2) denied his Fed. R. Crim. P.

29 motion because he argues that the Government’s evidence was

insufficient to convict him of the three counts with which he

was charged; and (3) that his life sentence is unreasonable. 1

Finding no error, we affirm.



      1
       Brown has filed a motion to file a pro se supplemental
brief, along with a pro se supplemental brief. Because Brown is
represented by counsel who has filed an extensive merits brief,
as opposed to a brief pursuant to Anders v. California, 386 U.S.
738 (1967), he is not entitled to file a pro se supplemental
brief and we deny his motion. See United States v. Penniegraft,
641 F.3d 566, 569 n.1 (4th Cir.) (denying motion to file pro se
supplemental brief because the defendant was represented by
counsel), cert. denied, 132 S. Ct. 564 (2011).



                                     2
              When     considering       a   district      court’s      ruling       on     a

suppression       motion,      we   review        the    district     court’s        legal

conclusions de novo and its factual findings for clear error.

United States v. Foster, 634 F.3d 243, 246 (4th Cir. 2011).

When a suppression motion has been denied by the district court,

this court construes the evidence in the light most favorable to

the Government.         Id.    A factual finding is clearly erroneous if

“the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been committed.”

United States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008)

(internal quotation marks and citation omitted).                      When alternate

views of the evidence are plausible in light of the record as a

whole,     “the   district      court’s      choice      between    them    cannot        be

clearly erroneous.”            United States v. Stevenson, 396 F.3d 538,

542    (4th   Cir.     2005)    (internal        quotation   marks,     brackets          and

citation omitted).

              Due process principles prohibit the admission at trial

of    an   out-of-court       identification       obtained     through     procedures

“so    impermissibly        suggestive       as     to   give    rise      to    a    very

substantial          likelihood     of       irreparable        misidentification.”

Simmons v. United States, 390 U.S. 377, 384 (1968).                             “The Due

Process Clause is not implicated, however, if the identification

was sufficiently reliable to preclude the substantial likelihood

of misidentification.”            United States v. Saunders, 501 F.3d 384,

                                             3
389 (4th Cir. 2007) (concluding that even though a photo display

was    impermissibly           suggestive,              the    identification         was   still

reliable and did not violate due process) (internal quotation

marks and citation omitted).

                 Thus,    in    order        to     determine        whether    a     challenged

identification procedure should be suppressed, the court engages

in a two-step analysis.                  First, the defendant “must prove that

the    identification             procedure            was    impermissibly      suggestive.”

Holdren v. Legursky, 16 F.3d 57, 61 (4th Cir. 1994).                                  If it was

not,       the   inquiry       ends.         If    the       procedure   was    impermissibly

suggestive,         “the       court         then       must       determine    whether        the

identification was nevertheless reliable under the totality of

the    circumstances.”                 Id.         A     review     of   law    enforcement’s

photographic           array    in     this       case       confirms    that   the     district

court’s factual findings were not clearly erroneous and, thus,

the photographic array was not impermissibly suggestive. 2

                 We review the denial of a Rule 29 motion de novo.                             See

United States v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).

When a Rule 29 motion was based on a claim of insufficient

evidence,        the     jury’s      verdict       must       be   sustained    “if    there   is

       2
       Even if we determined that the photographic array was
impermissibly suggestive, we nonetheless conclude that the
identifications were reliable.  See Manson v. Brathwaite, 432
U.S. 98, 114 (1977); Satcher v. Pruett, 126 F.3d 561, 566 (4th
Cir. 1997).



                                                    4
substantial      evidence,       taking    the       view   most    favorable    to   the

Government, to support it.”               United States v. Abu Ali, 528 F.3d

210, 244 (4th Cir. 2008) (internal quotation marks and citations

omitted).       Substantial evidence is “evidence that a reasonable

finder    of    fact     could    accept    as       adequate      and   sufficient     to

support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”        United States v. King, 628 F.3d 693, 700 (4th Cir.

2011) (internal quotation marks omitted).

               In resolving issues of substantial evidence, the court

does   not     reweigh     the    evidence       or    reassess     the   factfinder’s

determination of witness credibility, and we must assume that

the jury resolved all contradictions in testimony in favor of

the Government.           See United States v. Roe, 606 F.3d 180, 186

(4th   Cir.),     cert.    denied,    131       S.    Ct.   617    (2010).      Thus,    a

defendant challenging the sufficiency of the evidence faces a

heavy burden.          See United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).

               Brown    asserts    that     the       testimony     against     him   was

untruthful and insufficient to find that he was involved in the

crimes of which he was convicted, essentially because there were

contradictions in that testimony.                     Because we must assume that

the jury resolved all contradictions in testimony in favor of

the Government, see Roe, 606 F.3d at 186, we conclude that it

was reasonable for the jury to accept the Government’s evidence

                                            5
as adequate and sufficient to find Brown guilty of the offenses

with     which        he     was     charged       beyond     a     reasonable          doubt.

Accordingly, we affirm Brown’s convictions.

               We also affirm Brown’s life sentence.                         After United

States v. Booker, 543 U.S. 220 (2005), this court reviews a

sentence for reasonableness.                   Gall v. United States, 552 U.S.

38, 51 (2007).              The first step in this review requires us to

ensure     that       the     district      court      committed        no      significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th     Cir.     2008).           Procedural       errors     include       “failing      to

calculate       (or    improperly       calculating)          the   Guidelines         range,

treating the Guidelines as mandatory, failing to consider the

[18    U.S.C.]    § 3553(a)         [(2006)]       factors,    selecting         a   sentence

based    on     clearly      erroneous      facts,     or     failing      to    adequately

explain the chosen sentence — including an explanation for any

deviation from the Guidelines range.”                   Gall, 552 U.S. at 51.

               “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court,    we    review       for    abuse   of     discretion”       and     will      reverse

unless the court can conclude “that the error was harmless.”

United    States       v.    Lynn,    592   F.3d     572,     576    (4th       Cir.   2010).

However, we review unpreserved non-structural sentencing errors

for plain error.            Id. at 576-77.



                                               6
               If, and only if, we find the sentence procedurally

reasonable can we consider the substantive reasonableness of the

sentence imposed.              United States v. Carter, 564 F.3d 325, 328

(4th    Cir.      2009).         If   the   sentence     is    within      the    Guidelines

range,      the     court      presumes     on       appeal    that      the    sentence     is

reasonable.         United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

(permitting presumption of reasonableness for within-Guidelines

sentence).

               Brown’s argument to the contrary, the district court

did not increase his base offense level under U.S. Sentencing

Guidelines        Manual       (“USSG”)     § 4A1.1(e)        (2010),      which    mandates

that an offense level be enhanced one level “for each prior

sentence resulting from a conviction of a crime of violence that

did not receive any points” under the other provisions of USSG

§ 4A1.1.       Rather, the district court increased Brown’s offense

level       under       USSG   § 4A1.1(d)        (2010),       because     Brown       was   on

probation at the time he committed the offenses of which he was

convicted, a fact that he does not dispute on appeal.

               Moreover, although Brown challenges the propriety of

one    of    three       prior     convictions        used    to    support      his    career

offender status, because only two prior felony convictions of

either a crime of violence or a controlled substance offense are

necessary         for     career      offender       status,       see   USSG     § 4B1.1(a)

                                                 7
(2010),     Brown     would       be       classified         as        a     career      offender

regardless of whether the challenged conviction were a proper

predicate offense.              See Fed. R. Crim. P. 52(a) (“Any error,

defect,     irregularity,             or     variance        that            does   not     affect

substantial rights must be disregarded.”).

            We    also        discern      no   error        in    the        district    court’s

decision to increase Brown’s offense level for obstruction of

justice.     It is well-established that so long as the district

court     sentences       a     defendant           within        the        statutory    maximum

authorized by the jury findings or guilty plea, a district court

can    consider     facts      that     it   finds      by    a     preponderance          of   the

evidence     to      exercise          its      discretion              in     determining       an

appropriate sentence within that maximum.                                    See, e.g., United

States v. Grubbs, 585 F.3d 793, 798-99 (4th Cir. 2009) (holding

that, for sentencing purposes, a district court may consider

uncharged conduct found by a preponderance of the evidence);

United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008)

(holding that, so long as the Guidelines range is treated as

advisory, a sentencing court may consider and find facts by a

preponderance of the evidence, provided that those facts do not

increase a sentence beyond the statutory maximum).                                  We conclude

that    Brown’s     due   process          rights     were        not       violated     when   the

district court considered Brown’s relevant conduct and increased

his base offense level two levels for obstruction of justice.

                                                8
                Thus,    because    Brown’s         life     sentence      is     a    within-

Guidelines        sentence,        we     afford       it      the        presumption        of

reasonableness.           Go, 517 F.3d at 218.               Although Brown attempts

to    rebut     this     presumption      by       arguing    that    his       sentence    is

disproportionate to his co-defendants and violates the Eighth

Amendment, we reject these arguments.                      See, e.g., United States

v.    D’Anjou,      16    F.3d     604,    613-14       (4th       Cir.    1994)        (“[T]he

imposition of life without parole is not cruel and unusual.”).

                Based on the foregoing, we deny Brown’s motion to file

a    pro   se    supplemental      brief   and       affirm     the    district         court’s

judgment.        We dispense with oral argument because the facts and

legal      contentions      are    adequately        presented        in    the       materials

before     the    court    and     argument        would     not   aid     the    decisional

process.

                                                                                       AFFIRMED




                                               9